REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the reply of 02/18/2021 and the amendment and arguments submitted therewith. Claims 1, 3, 9, 11, 17, 19 are amended and wherein claims 14, 9 17 are independent claims in the application, no claims are cancelled, leaving claims 1-20 pending in the present application. 
The following is an examiner's statement of reasons for allowance. Regarding Double Patenting rejections the Applicant has submitted a Terminal Disclaimer on 03/26/2021 which disclaims, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior patent number 10,764,745, as the term of said prior patent is presently shortened by any terminal disclaimer. Wherein the owner agreed that any patent so granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns. The Terminal Disclaimer was approved on 03/26/2021. The Examiner initiated an interview to provide the Applicant opportunity to file the terminal disclaimer to place the application in condition for allowance. 
Regarding claims 1, 9, 17, the claims have been recite features including end the profile to the second device; and send an unbinding request to the mobile operator network for unbinding a multiple-device, single-mobile subscriber integrated digital network number (MSISDN)-service binding relationship between the first device and the second device; and the second device configured to: install the profile in an eUICC of the second device, wherein an 
Wherein the closest art made of record includes U.S. Patent Application Publication 2019/0253874 to Salmela (hereinafter d1) in view of U.S. Patent Application Publication 2016/0050557 to Park (hereinafter d2) and U.S. Patent Application Publication 2016/0301529 to Park (hereinafter d3), with reference to claim 1 which requires that a first device is configured to send an unbinding request to a mobile operator network for unbinding a multiple-device, single-MSISDN- service binding relationship between the first device and a second device and that the second device is configured to delete a profile in an eUICC in response to receiving an unbinding operation instruction wherein paragraphs 2, 8, 105, 134, 143, 233, and 252 of D2 and FIG. 8 and paragraphs 5, 208, 235, 240, 265, and 279-280 of D3 are most closely related to the limitations. Wherein D2 has a primary device (e.g., a first device) and a secondary device (e.g., a second device), D2 only states that the primary device may delete profiles installed in the secondary device; D2 does not state that the primary device sends an unbinding request to a mobile operator network for unbinding a multiple-device, single-MSISDN-service binding relationship between the primary device and the secondary device and that the secondary device deletes a profile in an eUICC in response to receiving an unbinding operation instruction. Such disclosure is distinct from the disclosure of the present application which relates to a method and apparatus for provisioning profiles in a mobile communication device in the field associated with a Universal Integrated Circuit Card (UICC) 
At operation 1205, the collision resolution function may perform collision resolution by deleting a duplicate EID and controlling each EID to be paired with only one primary device. 
With reference to D2 paras. 2, 8, 105, 134, 143, 233, and 252-254. Therefore as shown above, D2 states that a profile managed in a secondary device (e.g., a second device) may be managed by a primary device (e.g., a first device). In various embodiments, the primary device stores an encryption key used when installing profiles in the secondary device. Additionally, after the installation of the profiles, the primary device may manage, using the encryption key, the profiles installed in the secondary device. Specifically, the primary device may delete profiles installed in the secondary device. Also, the primary device may disable or enable such profiles installed in the secondary device. Accordingly, D2 does not state that the primary device sends an unbinding request to a mobile operator network for unbinding a multiple-
While D3 has a terminal (e.g., a first terminal or a second terminal), D3 only states that a profile in the terminal may be remotely deleted by a profile management server 920; D3 does not state that the terminal sends an unbinding request to a mobile operator network for unbinding a multiple-device, single-MSISDN-service binding relationship between the terminal and another terminal and that the other terminal deletes a profile in an eUICC in response to receiving an unbinding operation instruction. The SIM card is generally manufactured as a dedicated card for the corresponding mobile carrier by a request of a specific mobile carrier upon manufacturing. A card is thereby released in which authentication information for accessing a network, for example, USIM application and international mobile subscriber identity (IMSI), a K value, an open platform communication (OPc) value, or the like, is mounted in advance. Therefore, the corresponding mobile carrier receives the manufactured SIM card and delivers the SIM card to a subscriber. Thereafter, if necessary, the SIM card may use technologies of over the air (OTA), or the like, to perform managements of installation, modification, deletion, or the like, of applications within the UICC. A subscriber inserts the UICC 
Only when the verification passes, may the profile providing server 610 approve the profile download and then perform the following process. If the verification fails, the profile providing server 610 returns a return code to the terminal 620 and may end the process of downloading a profile. In this case, the transaction ID and the DP challenge which are stored prior to ending the download process are deleted. If the verification ends, as described later, the profile providing server 610 may generate the key pair of a disposable public key of the profile providing server and a secret key. The encryption key information used to generate the disposable asymmetric key pair needs to use the encryption key included in the Cert_ToBe_Used received in the operation 654. As described above, the profile providing server 610 may generate the session key using the secret key and the received disposable public key of the eUICC. 
For the generation of the session key, certificate (CRT) information and EID information may be additionally used. Further, the profile providing server 610 may generate DPSign2. The DPSign2 is a signature value using the pre-stored personal key of the profile providing server and may be a calculation of the signature value for the value including the disposable public key of the eUICC. Further, the profile providing server 610 may use the generated session key to 
Thereafter, the operations after 760 of FIG. 7 are performed and thus, the profile may be deactivated or deleted in the first terminal and the profile may be installed in the second terminal. As a result, in the screen of the first terminal, like reference numeral 830, the information on the eUICC manufacturer may be displayed in a region 831 and the corresponding information may be displayed in a region 833 due to the disable or the profile deletion. In the screen of the second terminal, like reference numeral 860, the information on the eUICC manufacturer may be displayed in a region 861 and the information on the installed profile may be displayed in a region 863. 
After the processing ends, in operation 987, the profile management server 915 may delete the information transfer request registered in the profile information transfer server 920. For example, the profile management server 915 may transmit a delete request message DeleteEventRequest. The profile information transfer server 920 may transmit a delete response message DeleteEventResponse to the profile management server 915. 
The remote profile deletion may indicate that the specific profile is deleted remotely. When the remote profile deletion tries to delete the currently enabled profile, the terminal may not process the profile deletion. Further, when the remote profile deletion tries to delete 
Therefore D3, with reference to FIG. 8 and   paras. 5, 208, 235, 240, 265, 279-280. D3 has a profile information transfer server 920 that transmits a delete response message to a profile management server 915. A remote profile deletion may indicate that a specific profile is deleted remotely. When the remote profile deletion tries to delete a currently enabled profile, a terminal (e.g., a first device or a second device) may not process the profile deletion. Further, when the remote profile deletion tries to delete the currently enabled profile, the terminal first disables the corresponding profile and then processes the corresponding profile deletion. Accordingly, D3 does not state that the terminal sends an unbinding request to a mobile operator network for unbinding a multiple-device, single-MSISDN-service binding relationship between the terminal and another terminal and that the other terminal deletes a profile in an eUICC in response to receiving an unbinding operation instruction. Instead, D3 only states that a profile in the terminal may be remotely deleted by a profile management server 920. 
Therefore, D1, D2, and D3 alone or in any reasonable combination fails to teach that a first device is configured to send an unbinding request to a mobile operator network for unbinding a multiple-device, single-MSISDN-service binding relationship between the first device and a second device and that the second device is configured to delete a profile in an eUICC in response to receiving an unbinding operation instruction. As such, the claim is distinguished over any combination of D1, D2, and D3 and any other art made of record, as the 
Regarding claims 9-20 the prior art, including  D1, D2, and D3 fails to render obvious claims 9-20 because the combination of D1, D2, and D3 fails to teach that a first device sends an unbinding instruction to a second device for deleting a profile in an eUICC of the second device corresponding to the limitation “send, to a mobile operator network, a first message indicating a profile download request, wherein the first message comprises the EID of the second device; receive a profile associated with the EID from the mobile operator network; send the profile to the second device; and send an unbinding instruction to the second device for deleting the profile in an eUICC of the second device” 
Therefore all the limitations present in the claims, when treated as a whole, distinguish the limitations from the art made of record and are not obvious from a combination thereof. The Prior art fails to teach the limitations of the claims when considered as a whole.  
	Therefore when incorporating all the limitations in combination none of the prior art, alone or in combination, teach all the features as claimed in claims 1, 9, 17 the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of each claim noted. Dependent claims 2-8, 10-16, 18-20 depend from claim 1, 9, 17 and inherit the distinguishing limitations noted above and add further limitations and therefore when incorporating all the limitations in combination none of the prior art, alone or in combination, teach all the features as claimed in claims 1-20 when incorporated with all the limitations of each claim noted. The prior art of record, alone or in combination, does not fairly disclose the 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Terminal Disclaimer



The terminal disclaimer filed on 03/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,764,745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120278869 A1 discloses Guccione; Louis J. et al. subscription-based service via a system comprising one or more devices with one or more separate domains where each domain may be owned or controlled by one or more different local or remote owners. Each domain may have a different owner, and a remote owner offering a subscription-based service may have taken ownership of a domain, which may be referred to as a remote owner domain. Further, the user may have taken ownership of a domain, which may be referred to as a user domain. In order for the user to access the subscription-based service, registration and credential roll-out may be needed. An exemplary registration and credential roll-out process may comprise 

US 20150350411 to BLOM; ROLF et al. discloses protecting a wireless communications device against unauthorized use of functionality provided by the wireless communications device, the method comprising: receiving a binding command to bind the wireless communications device to a subscription identification module operationally coupled to the wireless communications device and associated with a subscription to a communications service; responsive to the received command, storing a module identifier identifying the subscription identification module; and storing a device identifier identifying the wireless communications device; obtaining an unbind code and storing the obtained unbind code; performing a module verification verifying that a subscription identification module identified by a stored module identifier is operationally coupled to the wireless communications device, performing a device verification verifying whether a wireless communications device identified by a stored device identifier is operationally coupled to the subscription identification module; and preventing operation of at least a part of said functionality unless the module verification and the device verification have been performed successfully.

US 20100290456 A1 to Mutikainen; Jari et al. disclose maintaining a first implicit registration set for a first apparatus, where the first implicit registration set includes a first identity unique to the first apparatus and a shared identity. The processor is also configured to maintain a second implicit registration set for a second apparatus, where the second implicit registration set 

Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643